FRANK D. UPCHURCH, Jr., Judge.
After a jury trial, Murray was found guilty of trespass (count I), attempted sexual battery (count II) and attempted lewd and lascivious assault (count III). We AFFIRM the convictions and sentences but REMAND to the trial court to conform the judgment (and any other forms) to the verdict on count III1 and to correct the statutory reference to trespass on count I.
ORFINGER, C.J., and COWART, J., concur.

. The judgment incorrectly refers to the conviction on count III as lewd and lascivious assault rather than the attempt. After reviewing the record, we have determined that this was a mere clerical error.